Case 2:17-cr-00218-RSL Document 89 Filed 10/12/18 Page 1 of 7

A0245B (Rev. 11/16) Judgrnent in a Criminal Case
S_l_ieet 1

_ __ __ _-
__ __ ____ _- __

UNITED STATES DisTRiCT CoURT
' Western District of Washington

UNITED STATES OF Al\/[ERICA IUDGMENT IN A CRIMINAL CASE
V.

Kyle R. McClure Case Number: 2: l7CR00218RSL-002
USM Nurnber: 48129-086

Steve Karimi
Defendant’s Attoiney

THE DEFENDANT:
pleaded guilty to count(s) 1 of the bidictment

|:| pleaded nolo contendere to count(s)
Which Was accepted by the court.

|:] Was found guilty on count(S)

 

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count'
21 U.S.C. §§ 84l(a)(l), Conspiracy to Distribute Controlled Substances 09/13/2017 l
(b)(l)(B) and 846

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

l:| The defendant has been found not guilty on count(s)
Count(S) 4 is |:| are dismissed -

lt is ordered that the defendant must notify the United States attorney for tl `
or mailing address until all fines, restitution, costs, and_ special assessmen '
restitution, the defendant must notify the court and Umted States Attorne

?Ft Unitedjates . [ta:¥rney, Joseph C. Silvio

Date of linposi{ion of 5udgment ,
Signature ofJuW;Tf/" 51 § é L

The Honorable Robert S. Lasnik
United States District Judge

Name and Title owgé¢:` |2 l 20 { g

Date l

 

he motion of the United States.

t within 30 days of any change of name, residence,
: y this judgment are fully paid. If ordered to pay
. - --gis:s in economic circumstances

   
  
    
 

  

 

Case 2:17-cr-00218-RSL Document 89 Filed 10/12/18 Page 2 of 7

A0245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 2 _ lin iisonment

 

 

Judgment _ Page 2 of 7
DEFENDANT: Kyle R. McClure
CASE NUMBER: 2:17CR00218RSL-002

IMPRISONMENT
The defendant is hereby committed to the custody of the Un ed Sta s Bureau of Pr ons to b::/;;;Q risoned for a total term of:
_l
/ t i/U 0 vi?;/ ‘C:D\/f`( M>M

Me court makes the following recommendations to the{ Bureau of Prisons:

FC:L’ Sh@fliiéi/l.

|:| The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district:
|:| at |j a.m. |:| p.m. on

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
|:| before 2 p.m. on
|:| as notified by the United States Marshal.

l as notified by the Probation or Pretrial Services Office.
Dt%~£@,.,t L,Uinput§~n to§~n URN<lQJ>\X~akM QOl \‘\d"l“/l W’\

l have executed this judgment as follows:

 

Defendant delivered on to

 

at , With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL

A0245B

 

 

Case 2:17-cr-00218-RSL Document 89 Filed 10/12/18 Page 3 of 7

(Rev. ll/ 16) Judgment in a Criminal Case
_Sheet 3 -_ Su|:ervised Release

Judgment _ Page 3 ii l` 7

DEFENDANT: Kyle R. McClure
CASE NUMBER: 2:17CR00218RSL-002

SUPERVISED RELEASE

Upon release from imprisonment, you will be n supervi ed r:leaSC\'Sr at rm of :
t i€€/ z - aug
\ ./ l

l.

3.

Ul

7.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

You must refrain fro_rn any unlawful use of a controlled substance You must submit to one drug test within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

|:|
|:l

[|

I:l The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
iiiture substance abuse. (check g“applicable)

You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
of restitution (checszapplicable)

You must cooperate in the collection of DNA as directed by the probation officer. (check Jappkcable)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.
§ 20901', et se_q.) as directed by the probation officer, the Bureau of Prisons, _or _any state sex offender registration
agency in which you reside, work, are a student, or were convicted of a qualifying offense. (checkifapplicable)

You must participate in an approved program for domestic violence. (check y’applz'cable)

You must corn ly with the standard conditions that have been adopted by this court as well as With any additional
conditions on t e attached pages.

Case 2:17-cr-00218-RSL Document 89 Filed 10/12/18 Page 4 of 7

A0245B (Rev. 11/16) Judgment in a Criminal Case
_Sheet 3A _ Supervised Release

Judgnient _ Page 4 of 'i'

 

 

DEFENDANT: Kyle R. McClure
CASE NUMBER: 2:17CR00218RSL-002

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are im osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside wi_thin 72 hours
of your release from im nsonment, unless the probation officer instructs you to report to a different probation office or
within a different time ame.

2. After initially reporting to the probation offiee, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You i_nu_st not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. Yo_u must live at a place approved by the probation officer. lf you plan to changje whereHyou live or anything about your
living arrangements such as the peo le you live with_), you mus_t notify the pro atron o ieer at least 10 days before the
change lf_noti ing t e robation of icer in advance is not ossible due to unanticipated circumstances, you must notify
the probation o ficer wit `n 72 hours of becoming aware o a change or expected c ange.

6. You must allow the probation officer to_visit you at any time at your horne or elsewhere, and you must permit the _
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work fulltime (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. If you do not have liill-time employment you must try to find full-time employment, unless
the probation officer excuses you from doing so. If you plan to chan e where you work or anythin about your work
(such as your position or your j ob res onsibilities), you must notifyt e probation officer at least l days before the
change If notifying the probation of icer at least 10 days in advance is not ossible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware o a change or expected change

8. You must not communicate or interact with someone you know is_ engaged in criminal activity. If you know someone
has been _co_nvicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a fireairn, ammunition, destructive dev_ice,_ o_r dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

l 1. _You must not act or make a_ny agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person aboutthe risk and hyou must comply with th_at instruction The probation
officer may contact the person and confirm that you have noti ed the person about the risk. .

l3. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U._S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy
of this judgment containing these conditions For further information regarding these conditions, see Overview of Probation
and Supervised Release Cona'itions, available at Www.uscourts.gov.

Defendant’s Signature Date

 

Case 2:17-cr-00218-RSL Document 89 Filed 10/12/18 Page 5 of 7

A0245B (Rev. 1 1/16) Judgment in a Criminal Case
Sheet 3D _ Supervised_Release

DEFENDANT: Kyle R. McClure
CASE NUMBER: 2:17CR0021 8RSL-002

SPECIAL CONDITIONS OF SUPERVISION

Judgment ~_ Page 5 of 7

1. The defendant shall participate as instructed by the U.S. Probation Officer in a program approved by the
probation office for treatment of narcotic addiction, drug dependency, or substance abuse, which may
include testing to determine if defendant has reverted to the use of drugs or alcohol. The defendant shall
also abstain from the use of alcohol and/or other intoxicants during the term of supervision Defendant
must contribute towards the cost of any programs, to the extent defendant is financially able to do so, as
determined by the U.S. Probation Officer.

2. The defendant shall provide the probation officer with access to any requested financial information
including authorization to conduct credit checks and obtain copies of the defendant's federal income tax
returns.

3. The defendant shall maintain a single checking account in his or her name The defendant shall deposit
into this account all income, monetary gains, or other pecuniary proceeds, and make use of this account
for payment of all personal expenses This account, and all other bank'accounts, must be disclosed to
the probation office

4. The defendant shall participate as directed in a mental health program approved by the United States
Probation Office. The defendant must contribute towards the cost of any programs, to the extent the
defendant is financially able to do so, as determined by the U.S. Probation Officer.

5. The defendant shall participate a_s directed in the Moral Reconation Therapy program approved by the
United States Probation and Pretrial Services Office. The defendant must contribute towards the cost of
any programs, to the extent the defendant is financially able to do so, as determined by the U.S. Probation
Officer.

6. The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers,
computers (as defined in 18 U.S.C. §1030(€)(1)), other electronic communications or data storage
devices or media, or office, to a search conducted by a United States probation officer, at a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
violation of a condition of supervision Failure to submit to a search may be grounds for revocation. The
defendant shall warn any other occupants that the premises may be subject to searches pursuant to this
condition

Case 2:17-cr-00218-RSL Document 89 Filed 10/12/18 Page 6 of 7

A0245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 5 ~ Ciim_inal Monetarv Penalti¢l_

Judgrnent _ Page 6 of 7
DEFENDANT: Kyle R. McClure

CASE NUMBER: 2:17CR00218RSL-002
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment J V I A Assessment* Fine Restitution
T()TALS $ 100 N/A Waived N/A
l:| The determination of restitution is deferred until . An Amended Judgment in a Crimz`nal Case (AO 245 C)

will be entered after Such determination
|:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

 

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

\:] Restitution amount ordered pursuant to plea agreement $

 

|:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenthday after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:

l:l the interest requirement is waived for the l:] fine l:l restitution
[l the interest requirement for the l:l fine l:l restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely `to become able to pay a fine and, accordingly, the imposition
of a fine is waived.

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, llOA, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

Case 2:17-cr-00218-RSL Document 89 Filed 10/12/18 Page 7 of 7

A0245B (Rev. 11/16) Judgment in a Cri'minal Case
Sheet 6 _ Schedule of Pavments

Judgment j Page 7 of 7

DEFENDANT: Kyle R. McClure
CASE NUMBER: 2:17CR00218RSL-002

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYl\/[ENT IS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of imprisonment, no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendant's gross
monthly household income, to commence 30 days after release from imprisonment

l___l During the period of probation, in monthly installments amounting to not less than 10% of the defendant's gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the United States Probation Office, and the United States Attomey's Office of any
material change in the defendant's financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United States District Court,
Westem District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed
[j Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:
As detailed in the Plea Agreement (Dkt. 67) and Preliminary Order of Forfeiture (Dkt. 85).

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

